Argued November 28, 1927.
The court below entered an order, directing that a writ of peremptory mandamus should issue to make payment of a warrant in favor of the Turner Construction Company, one of the creditors named in the ordinance of December 17, 1926, referred to in our opinion in Sambor et al. v. Hadley et al., No. 337, January Term, 1927, filed simultaneously herewith. All the points of substance which arise in this case have been disposed of in that opinion, and our affirmance of the decree entered by the court below in that case necessarily requires the affirmance of the present order.
The order appealed from is affirmed at the cost of appellant. *Page 413